Citation Nr: 0533082	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to July 1965.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A low back disability was not manifested during the veteran's 
active service; arthritis of the low back was not manifested 
within one year of his discharge from service; and any 
current low back disability is not shown to be related to 
service, including to an injury therein.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The record reflects that through an April 2003 letter, prior 
to the RO's initial adjudication of the veteran's claim, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim for service connection, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  An 
April 2004 statement of the case provided a full outline of 
the regulation implementing the VCAA, including (at p. 3) 
that the veteran should submit any evidence in his possession 
pertinent to his claim.  He has had ample opportunity to 
respond or supplement the record, and is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier.  

The veteran's VA treatment records have been secured.  He has 
not identified any pertinent evidence that remains 
outstanding.  The Board has also considered whether a VA 
examination or medical opinion is necessary.  Because there 
is no evidence of related disease, injury, or event in 
service, and no competent evidence suggesting that current 
low back disability may be related to service, the Board 
finds that a VA examination or medical opinion is not 
necessary.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.
II. Factual Background

The veteran's service medical records do not mention any 
complaints, findings, or diagnosis pertaining to back 
disability.  There is also no mention of a back injury. On 
service separation examination in June 1965, the veteran's 
spine was normal; an associated medical history obtained from 
the veteran contained no pertinent information.  

There record does not contain any post-service medical 
records prior to 2002. 

A November 2002 VA outpatient treatment report notes that the 
veteran had complaints of chronic intermittent back pain that 
was aggravated by lifting TVs.  

A February 2003 VA outpatient treatment record reveals that 
the veteran was seen for low back complaints.  February 2003 
VA X-rays established that the veteran has degenerative disc 
disease and arthritis of the lumbosacral spine.  

In his claim seeking service connection for low back 
disability, received in March 2003, the veteran indicated 
that the disability began in 1964.  He also reported that he 
injured his back while transferring a prisoner while serving 
in the Canal Zone in 1965.

An (apparently) August 2003 VA nurse practitioner's note 
indicates that the veteran reported that he first noticed 
back pain while in the military, and that the pain had gotten 
worse in the last two to three years.  

VA outpatient treatment records in 2004 show continued 
complaints of chronic intermittent back pain.

In a letter signed in March 2005, the veteran stated he did 
not have any further evidence that would support his appeal.  



III. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  
3.303.  If arthritis is manifested within one year following 
a veteran's discharge from active duty, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record amply establishes that the veteran currently has 
low back disability.  Treatment records note low back 
complaints and findings, and X-rays have confirmed that he 
has lumbosacral disc disease and arthritis.  He alleges that 
the disability began as a result of injury in service, in 
either 1964 or 1965.  In that regard, it is noteworthy that 
the veteran's service medical records are silent as to a low 
back injury (or as to any low back complaints).  On 
separation from service, his spine was normal.  

Furthermore, there is no competent evidence that relates any 
current back disability to service or to an injury therein.  
As a low back disability was not manifested in service and 
arthritis was not manifested in the first postservice year, 
service connection for such disability on the basis that it 
was first manifested in service and has persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  
The lengthy period of time between service and the first 
postservice clinical notation of complaints or symptoms 
associated with the disability at issue, more than 37 years, 
is of itself a factor for consideration against a finding 
that  the current disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 ((Fed. Cir. 2000).  
Finally, there is no competent evidence (medical opinion) 
that relates any current back disability to service or to an 
injury therein.  The veteran's own statements relating his 
current disability to an injury in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In summary, while there is evidence of current low back 
disability, there is no objective evidence of related 
disease, injury, or event in service, and no competent 
evidence that the current low back disability might be 
related to service.  Consequently, the clear preponderance of 
the evidence is against the veteran's claim seeking service 
connection for low back disability, and the claim must be 
denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


